Citation Nr: 0112124	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





REMAND

The veteran had active service from May 1963 to May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

During the pendency of the veteran's appeal but after the 
claims folder was forwarded to the Board, the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's case.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The VCAA provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The veteran contends that his claimed hearing loss disability 
and tinnitus were caused by acoustic trauma in service.  He 
has stated that his general quarters position was as a gunner 
on the U.S.S. WALDO COUNTY, LST 1163.  He reported to a 
private physician that his service-related acoustic trauma 
was secondary to the blast of guns and to whistling steam 
from a broken pipe.  At a VA audiology examination in June 
1999, the veteran reported exposure to construction noise 
outside of the military and said that he also had some noise 
exposure in the military.  The VA audiologist stated the VA 
audiology tests were not valid.  She stated that it was 
likely that the veteran had some high frequency hearing loss 
and that re-testing would be necessary to establish true 
thresholds.  She advised the veteran to file his service 
connection claim; however, she did not provide an opinion 
concerning the etiology of the veteran's hearing loss or 
address whether the veteran has tinnitus.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment of any 
health care providers, VA or non-VA, who 
may possess additional records pertinent 
to any pending claim.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain, 
and associate with the file, copies of 
all records identified by the veteran 
that are not currently on file.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  

3.  The RO should also request that the 
veteran provide additional information 
concerning his history of noise exposure 
during and after service.  This should 
include information such as the frequency 
and duration of his exposure to noise 
from shipboard guns in service and 
information concerning his work history 
after service and the type of 
construction noise to which he has been 
exposed.  The veteran should be requested 
to provide statements from fellow 
servicemen or others who can corroborate 
his statements about noise exposure 
during and after service.  

4.  Thereafter, the RO should arrange for 
a VA audiology examination of the veteran 
to determine his current hearing status 
and the etiology of any hearing loss and 
tinnitus.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for study, and 
the examination report must reflect that 
the claims file was reviewed.  Any 
necessary tests or studies should be 
conducted, and all findings should be 
reported in detail.  After review of all 
of the material in the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently present hearing loss 
and tinnitus are etiologically related to 
service.  The rationale for the opinion 
should also be provided.  

5.  Then, the RO should review the claims 
file and ensure that all requested 
development, including the audiology 
examination and opinion, have been 
conducted and completed in full.  
Thereafter, the RO should undertake any 
other action required to comply with the 
notice and duty to assist provisions of 
the VCAA.  

6.  The RO should then readjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss and 
tinnitus.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and should provide the veteran and his 
representative an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




